Citation Nr: 0434354	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from January 1964 to December 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied service connection for the cause of the 
veteran's death.  In January 2004, the Board remanded the 
veteran's appeal to the RO for additional action.  The 
appellant has been represented throughout this appeal by the 
Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on her part.  


REMAND

The appellant asserts that service connection for the cause 
of the veteran's death is warranted as he was exposed to 
Agent Orange while in the Republic of Vietnam; was 
subsequently diagnosed with lung cancer; and succumbed to 
cancer and the complications thereof.  The veteran's service 
personnel records indicate that he served with the Army in 
the Republic of Vietnam.  VA clinical documentation dated in 
June and July 1999 indicates that the veteran was diagnosed 
with metastatic small cell carcinoma of the lung and 
metastatic carcinoma of several other organs with unknown 
primary origin.  

In his October 2003 Appellant's Brief, the accredited 
representative cites to an attached Internet medical 
reference on carcinoma of unknown primary origin.  The text 
states that "most large studies have shown that carcinoma of 
the lung and pancreas are the most common primary carcinomas 
that initially present as carcinoma of unknown primary 
origin."  

The veteran's claims file has not been reviewed by a VA 
physician to determine whether there is an etiological 
relationship between the veteran's carcinoma of the lung 
and/or cancer of unknown primary origin and his presumed 
Agent Orange exposure.  The VA's statutory duty to assist the 
appellant includes the duty to conduct a thorough examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

A July 1999 VA treatment record states that the veteran's 
carcinoma was initially identified at the North Arundel 
Hospital in approximately June 1999.  Clinical documentation 
of the cited treatment is not of record.  Another VA 
treatment note shows that chemotherapy was begun per the 
consensus of the tumor board at the University of Maryland.  
The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  Accordingly, this case is REMANDED for the following 
action:  

1.  After obtaining the appropriate 
release, contact North Arundel Hospital 
and the University of Maryland Tumor 
Board and request that it forward copies 
of all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record. 

2.  Then request that an oncologic 
evaluation of the clinical record be 
conducted which includes reference to the 
cited medical text on carcinoma of 
unknown primary origin.  The examining VA 
physician should expressly state whether 
the veteran had primary carcinoma of the 
lung and/or respiratory system.  The 
doctor should advance an opinion as to 
which it is more likely than not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's carcinoma of 
the lung was etiologically related to the 
veteran's presumed Agent Orange exposure 
or otherwise originated during such 
service.  

3.  Readjudicate the appellant's 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefits sought on appeal remain denied, 
the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

